Gilbert, J.:
The bond and mortgage were made and delivered in blank to one Bancroft, for the purpose of raising money for the use of a manufacturing company with which the mortgagor was connected. That purpose was not accomplished. Neither the mortgagor nor the company received any sum on account of the mortgage. But. Bancroft, having received $7,000 belonging to the plaintiff, which it was his duty to remit immediately, sent him a worthless check of said company, ostensibly for the purpose of making such remittance ; and, on the same day the check was received, Bancroft informed the plaintiff that the check would not be paid, and induced him to take said bond and mortgage in lieu thereof. The name of the plaintiff was inserted therein as obligee and mortgagee, and the instruments were then delivered by Bancroft to the plaintiff.
Assuming that Bancroft had authority to fill up the blanks in the instruments, they were utterly without consideration. The mortgagor received nothing for them from Bancroft, nor from the plaintiff. The plaintiff had no right to assume that Bancroft was authorized to deliver them to him in behalf of the mortgagor under any circumstances, and especially without obtaining the amount thereof in cash, but was bound to inquire of the mortgagor respecting Bancroft’s authority, and the means whereby he *215acquired possession of the instruments. A payment of the full amount thereof to Bancroft, without the sanction of the mortgagor, would not create a valid consideration for them. A fortiori the delivery of a worthless check to Bancroft did not have that effect.
The bond and mortgage being without consideration, and never having had a legal inception, and the mortgagor having done nothing to disable him from setting up that defence, the judgment should be affirmed, with costs. (Schafer v. Reilley, 50 N. Y., 61.)
Barnard, P. J., and Dykman, J., concurred.
Judgment affirmed, with costs.